ANN WALSH BRADLEY, J.
¶ 47. {concurring). In United States v. Gonzalez-Lopez,1 by a 5-4 vote, the United States Supreme Court unearthed a heretofore unrecognized constitutional right to choice of counsel. It is a qualified right, however. It is enjoyed only by defendants with sufficient money to hire an attorney.
¶ 48. I write separately to alert parties and courts to this significant change in the law, in part because the violation of this right carries with it the stark consequence of automatic reversal of conviction. I also write separately because I am troubled that the Court has recognized a new constitutional right that applies only to defendants of means. The asymmetrical assignment *413of constitutional rights based on wealth is difficult to reconcile with traditional concepts of equal justice under the law.
¶ 49. Accordingly, although I agree with the majority that the circuit court did not erroneously exercise its discretion and that Jones has not established a Sixth Amendment violation here, I respectfully concur.
I
¶ 50. United States v. Gonzalez-Lopez marks a major doctrinal change of direction in the Court's Sixth Amendment right to counsel jurisprudence. Previously in Wheat v. United States, 486 U.S. 153, 159 (1988), the Court explained that the Sixth Amendment guarantee of a fair trial was the basis for both the right to effective counsel and the right to counsel of choice.2 In Gonzalez-Lopez, the Court breathed new life into the right to counsel of choice for those who can afford to retain an attorney by giving the right its own separate place within the Sixth Amendment. No longer does the right to counsel of choice for defendants with means emanate from the Sixth Amendment guarantee of a fair trial.
¶ 51. The Gonzalez-Lopez Court explained that the Sixth Amendment is now to be interpreted as providing two separate and independent guarantees— the right to effective counsel to ensure a fair trial and the right to counsel of choice for defendants of means. *414The right to effective counsel is enjoyed hy all defendants, regardless of financial status. If a defendant can demonstrate that either retained or appointed counsel was ineffective under the test set forth in Strickland v. Washington, 466 U.S. 668 (1984), then the Sixth Amendment right to effective counsel has been violated and the defendant is entitled to a new trial.
¶ 52. In describing the independent right to counsel of choice for those defendants who can afford to retain an attorney, the Court stated that this right commands not only "that a trial be fair, but that a particular guarantee of fairness be provided — to wit, that the accused be defended by the counsel he believes to be best." 548 U.S. at 146. If a defendant is erroneously denied the right to representation by the attorney "he believes to be best," his constitutional rights have been violated.
¶ 53. Erroneous denial of the new and independent right to counsel of choice is considered "structural error." Id. at 148-49. This means that it matters not whether the defendant's second-choice counsel was in fact effective or whether the defendant's first-choice counsel would have performed any better. Thus, "it is unnecessary to conduct an ineffectiveness or prejudice inquiry to establish a Sixth Amendment violation." Id. at 148. Whenever the defendant's choice has been wrongfully denied, the defendant is entitled to a new trial. Id. at 150.
¶ 54. There is a lot on the line when a circuit court is asked to rule on a defendant's request for substitute counsel. Yet, Gonzalez-Lopez leaves unanswered many important questions, making the circuit court's exercise of discretion difficult. The consequence of an erroneous circuit court decision is stark.
*415¶ 55. In some cases, a circuit court will appropriately deny a defendant's request. The Gonzalez-Lopez Court explained that "the right to counsel of choice is circumscribed in several important respects," and nothing in the decision "casts any doubt or places any qualification upon [previous decisions] that limit the right to counsel of choice[.]" Id. at 144, 151. For instance, a defendant may not insist on representation by a person who is not a member of the bar or by an attorney who has a conflict of interest. Id. at 151-52.
¶ 56. Gonzalez-Lopez also appears to recognize "a trial court's wide latitude in balancing the right to counsel of choice against the needs of fairness and against the demands of its calendar." Id. at 152. However, the decision provides little guidance on how courts should balance a defendant's constitutional right with the demands of its calendar. It is unclear what magnitude of a scheduling inconvenience will counterbalance a defendant's constitutional right to counsel of choice.
¶ 57. Additional unanswered questions relate to how the Gonzalez-Lopez opinion will be applied to defendants with appointed counsel3 who nevertheless pay for their representation. Since the mid-1990s, the *416legislature has required the state public defender to seek reimbursement for services provided to indigent clients. Lola Velázquez-Aguilú, Not Poor Enough: Why Wisconsin's System for Providing Indigent Defense Is Failing, 2006 Wis. L. Rev. 193, 212 (2006) (citing Wis. Stat. § 977.06(l)(d); Wis. Admin. Code PD § 6.01). One method of reimbursement allows the client to elect to pay a one-time reduced amount within sixty days of the appointment of counsel. Id. at 213 (citing Wis. Admin. Code PD §§ 6.01, 6.02).
¶ 58. In counties all over this state, circuit courts appoint counsel for constitutionally indigent defendants who do not meet the public defender appointment guidelines. Generally when circuit courts appoint such counsel, the defendant is required to reimburse the county on a payment schedule.
¶ 59. How does the reimbursement affect, if at all, the Gonzalez-Lopez right to counsel of choice? If it does not affect the initial choice, does it affect the right to continue an ongoing attorney-client relationship?4
¶ 60. I fear that the Gonzalez-Lopez decision will occupy courts for years as they attempt to interpret and apply its newly contoured constitutional right. Given *417the uncharted course, circuit courts should study the teachings of Gonzalez-Lopez when deciding whether to grant a request for substitute counsel. The stark consequence of automatic reversal of conviction demands a careful exercise of discretion.
II
¶ 61. The Gonzalez-Lopez Court bluntly explained that "the right to counsel of choice does not extend to defendants who require counsel to be appointed for them." 548 U.S. at 151. Therefore, under Gonzalez-Lopez, some defendants enjoy two Sixth Amendment rights relating to the assistance of counsel, and other defendants who are indigent enjoy only one of these rights. Because the right to counsel of choice does not apply to an entire class of defendants, Gonzalez-Lopez is difficult to reconcile with the American ideal of equal justice under law.
¶ 62. It is particularly troubling for Wisconsin courts to be bound to a holding that places a credit check on the constitutional right to counsel of choice. Wisconsin was at the forefront of recognizing the importance of guaranteeing all criminal defendants access to counsel — regardless of their wealth.
¶ 63. In 1859, more than one hundred years before the United States Supreme Court made a similar pronouncement in Gideon v. Wainwright, 372 U.S. 335 (1963), the Wisconsin Supreme Court held that indigent defendants were entitled to counsel furnished at government expense. In Carpenter v. County of Dane, 9 Wis. 249, 251 (1859), Justice Cole emphasized that it would be a "mockery" of our "constitutional guaranties" to deny "paupers" the right to counsel enjoyed by others:
*418[It would be] like mockery to secure to a pauper these solemn constitutional guaranties for a fair and full trial of the matters with which he was charged, and yet to say to him when on trial, that he must employ his own counsel who could alone render these guaranties of any real permanent value to him.

Id.

¶ 64. The Sixth Amendment guarantees a variety of rights "in all criminal proceedings" including the right to a public trial, the right of an unbiased jury, and the right "to have the assistance of counsel." No one would seriously suggest that only defendants of means have a right to a public trial, or only those who have sufficient money have the right to an unbiased jury. Yet, the Gonzalez-Lopez Court selected the right to assistance of counsel of choice and made it contingent upon financial status.
¶ 65. In addition to recognizing a constitutional right for one class of defendants and not for another, the remedy adopted in Gonzalez-Lopez further widens the gulf between indigent defendants and those who can afford to retain an attorney. To be entitled to a new trial, indigent defendants must demonstrate that their appointed counsel's performance was ineffective — a significant hurdle to overcome.
¶ 66. This court has explained that an attorney's performance "need not be perfect, nor even very good, to be constitutionally adequate." See, e.g., State v. Carter, 2010 WI 40, ¶ 22, 324 Wis. 2d 640, 782 N.W.2d 695. When evaluating effectiveness, the court applies "a heavy measure of deference to counsel's judgments." Id., ¶ 23. Even if the defendant successfully demonstrates that counsel's performance was deficient, the defendant must also demonstrate a reasonable prob*419ability that the deficient performance had an adverse effect on the outcome of the proceeding. Id., ¶ 37.
¶ 67. By contrast, defendants who can afford to retain an attorney need not make such a showing if they were denied representation by their attorney of choice. Rather, those defendants need to show only that the court should not have denied representation by counsel of choice, and a new trial is automatic.
¶ 68. This case demonstrates the disparate treatment of rich and poor defendants. Jones' attorney asked to withdraw from the case so that a new attorney could be appointed. That motion was denied. If Jones had the resources to retain an attorney, the circuit court's denial of the motion four months in advance of trial would likely be considered structural error, and a new trial would be granted. However, because Jones was dependent upon the office of the state public defender for representation, he had no right to counsel of choice, and he has no recourse unless he can show that his appointed attorney's performance was ineffective.
¶ 69. I cannot reconcile, under our system of equal justice, that a constitutional right viewed as so robust that its violation amounts to structural error can be contingent upon a credit check. Nevertheless, this concurrence should not be viewed as advocating an unbridled extension of that right. Providing indigent defendants with unfettered choice of counsel would impose impossible administrative burdens on the office of the state public defender and on circuit courts. I believe that the Court was correct in Wheat when it explained that "the essential aim of the [Sixth] Amendment is to guarantee an effective advocate for each criminal defendant rather than to ensure that a defendant will inexorably be represented by the lawyer whom he prefers." 486 U.S. at 159.
*420¶ 70. For the reasons set forth above, I respectfully concur.
¶ 71. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON joins this concurrence.

 United States v. Gonzalez-Lopez, 548 U.S. 140 (2006).


 “[W]hile the right to select and be represented by one's preferred attorney is comprehended by the Sixth Amendment, the essential aim of the Amendment is to guarantee an effective advocate for each criminal defendant rather than to ensure that a defendant will inexorably be represented by the lawyer whom he prefers." Wheat v. United States, 486 U.S. 153, 159 (1988).


 There are two categories of indigent defendants: those who are statutorily indigent and those who are constitutionally indigent. Members of the former category are entitled to public defender representation based on legislative criteria. Members of the latter category, although not meeting the public defender criteria, are nevertheless entitled to representation under Gideon v. Wainwright, 372 U.S. 335 (1963). See State v. Dean, 163 Wis. 2d 503, 512-13, 471 N.W.2d 310 (1991) (concluding that the creation of the public defender did not abrogate the circuit court's duty to appoint counsel where the public defender has declined to act but appointment of counsel is constitutionally required).


 One commentator advances that the repayment obligations "when considered in light of the constitutional values underlying the right to retain counsel of choice, militate in favor of recognizing a limited right of indigent criminal defendants to select which attorney is assigned to defend them." Wayne D. Holly, Rethinking the Sixth Amendment for the Indigent Criminal Defendant: Do Reimbursement Statutes Support Recognition of a Right to Counsel of Choice for the Indigent?, 64 Brook. L. Rev. 181,183 (1998). Another suggests that it may not affect the initial right to choose, but should affect the right to continue the existing attorney-client relationship. Janet C. Hoeffel, Toward A More Robust Right to Counsel of Choice, 44 San Diego L. Rev. 525, 549 (2007).